DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/21/2021.
Claims 1, 21, 30 are amended.
Claim 2, 11 – 20, 29 are cancelled.
Claims 1, 3 – 10, 21 – 28, 30, 31 are presented for examination.

Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Response to Arguments

Claim Rejections - 35 USC § 101
The Applicant argues that they have amended the claims such that the claim now recites; “… sending a sign placement message including the selected geographic location for sign placement to an external device” and therefore the claim is practically applied and no longer directed to an abstract idea.

In response the argument is not persuasive.

First the examiner notes that MPEP 2106.05(g) states:
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity…

… This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B…
…Below are examples of activities that the courts have found to be insignificant extra-solution activity…
• Insignificant application:
i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.


Second Claim 1’s preamble recites that the claim is “a method for calculating a geographic location for sign placement… “ which indicates that the primary purpose of the claim is for determining a geographic location. The further steps of “… defining… identifying… matching… identifying… performing… identifying… selecting…” recited in the claim contribute to the primary purpose of determining a This means that the newly amended “sending” step is post-solution activity.

Third, the Examiner notes that this post-solution step merely sends a message containing generated data (i.e., selected geographic location) to an external device. The Examiner Further notes that according to MPEP 2106.05(g) shown above the Court has found that “printing or downloading generated menus” (i.e., generated data) is insignificant extra-solution activity. While this step recites that the message is “a sign placement message” this is merely a characterization of the message and serves only to name or contextualize the message. Therefore while the type of message is contextualized into a field of use which is related to the abstract idea of “calculating a geographic location” merely downloading (i.e., sending a message) generated data is insignificant application and only nominally related to the invention.

Therefore the Office finds that under STEP 2A Prong 2 the claim does not recite additional elements that integrate the judicial exception into a practical application.

Under STEP 2B; as outlined above the additional elements in the claim include the newly amended “sending” step; however, the limitation is recited at a high degree of generality and does not contain any unconventional or otherwise more than what is well-understood, routine, conventional activity in the field because sending a message that contains generated data is common. 

Therefore under STEP 2B there is not an inventive concept.

Therefore; due to the reasons outlined above the Applicant’s argument is not persuasive.


Claim Rejections - 35 USC § 103
1. The Applicant argues that the claims have been amended to recite “… defining a bounding box for a predetermined geographic area having a set of destinations…” and that this is not taught by the art of record.

In response the Examiner notes that McDonald_2006 teaches to model travel within “geographic boundaries” (par 46: “… the geographic boundaries of these models usually encompass the metropolitan planning organization (MPO) area or the Regional Planning Commission (RPC) towns. Transportation models disaggregate the entire model area into TAZs for the purpose of modeling…”; par 48: “FIG. 2 provides an example of a modeled area divided into TAZ’s A through I, on which a road network of limited access highways, collector roads and local streets is superimposed… FIGS. 3A through 3D provide examples of an O-D matrix indexed to modeled area of FIG. 2. Accordingly, each cell of the matrix contain trip data Njk representing numbers of trips from origin TAZj to destination TAZ k.”)

Therefore; McDonald_2006 clearly teaches the concept of a geographic boundary in which there are trips with origins and destinations. 

While this teaching might be properly found to make the limitation of “a bounding box” obvious; it is noted that the geographic boundaries are not boxes (i.e., rectangular). Therefore McDonald_2006 does not EXPLICITLY teach a bounding “box.”

Due to this reason; the argument is found persuasive. The previous rejection is therefore withdrawn; however, a new grounds of rejection is presented below.

2. The Applicant argues that the combination of Aoyagi, Rossio, McDonald, and Schfield fail to teach outputting one or more destinations based on the comparison of that at least one sign placement road segment to the plurality of trip road segments as claims in, for example, Claim 1.

In response the argument is not persuasive. Scofiled_2011 makes the limitation of “and outputting one or more destinations from the plurality of trips” obvious in view of at least Fig. 3; Fig 4B: “… Raves and Rags You’re heading there now…”; Fig. 7; col 2 lines 20 – 30: “… store or other destination that the mobile device user may visit. The system may then send advertisements, coupons, or other commercial communication to the user’s mobile device or to another electronic display device, such as to offer a discount or other shopping benefit to the mobile device user if she visits the predicted destination…”. The above quotations clearly teaches to identify a destination of the trip and to output at least that destination to an external device. For example, Figure 4B clearly illustrates the outputting/identification of a destination (i.e., “Raves and Rags”). Schofiled_2011 also makes obvious to do this based “based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” at least in Figure 3 which teaches to determine one or more destinations for a user of a mobile device based on locations visited by the device user (block 300) and then to communicate advertising content to one or more public display devices (block 350) which one of ordinary skill in the  Indeed Schfield_2011 explicitly teaches that “an electronic billboard or sign along a street, road or highway, such as along a road to a particular location (e.g., store, vender, restaurant, entertainment venue, sports, venue, tourist venue, et.c) may be configured to receive and display advertising content directed to a particular mobile device user traveling along the road” (col 9 lines 28 – 35). By explicitly teaching that an electronic billboard is placement is along a road segment and that an advertisement is to be directed towards a billboard which corresponds to a road segment being traveled by a particular person that is traveling to a particular destination it is obvious to one of ordinary skill in the art to compare the sign placement road segment to the plurality of trip road segments in order to output a destination advertisement to the person traveling along that road segment. 

Therefore the Applicant’s argument that this limitation is not obvious to one of ordinary skill in the art is not persuasive. 

3. The Applicant states that “it would not have been obvious to modify the teachings of Aoyagi with the teachings of Rossio, McDonald and Scofiled to implement Applicant’s claimed system.”

In response the Examiner notes that this is merely an assertion and that the Applicant did not provide any arguments or supporting rational as to why it would not have been obvious. The Office action; however, clearly articulates the rational for combining the prior art. The Applicant has not provided any arguments as to why the rational to combine the prior art is in error. Therefore this Applicant’s assertion is not persuasive. 


End Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 10, 21 – 28, 30, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Claims 1 and 21 recites, in pertinent part, “a method (apparatus) for calculating…, the method comprising: receiving… data… identifying…. Matching… identifying… performing… a comparison… and outputting… based on the comparison… and selecting the geographic location…” The claimed identifying is an observation while the comparison is an evaluation/judgement/opinion. Observations, evaluations, judgements, and opinions are concepts performed in the mind. Therefore the claim recites a judicial exception. 

While the claim recites in addition to the elements above; “sending a sign placement message including the selected geographic location for sign placement to an external device” the examiner notes the following:

1. Claim 1’s preamble recites that the claim is “a method for calculating a geographic location for sign placement… “ which indicates that the primary purpose of the claim is for determining a geographic location. The further steps of “… defining… identifying… matching… identifying… performing… This means that the newly amended “sending” step is post-solution activity.

2. The Examiner notes that this post-solution step merely sends a message containing generated data (i.e., selected geographic location) to an external device. The Examiner Further notes that according to MPEP 2106.05(g) shown above the Court has found that “printing or downloading generated menus” (i.e., generated data) is insignificant extra-solution activity. While this step recites that the message is “a sign placement message” this is merely a characterization of the message and serves only to name or contextualize the message. Therefore while the type of message is contextualized into a field of use which is related to the abstract idea of “calculating a geographic location” merely downloading (i.e., sending a message) generated data is insignificant application and only nominally related to the invention.

Therefore the Office finds that under STEP 2A Prong 2 the claim does not recite additional elements that integrate the judicial exception into a practical application.

While the claim recites: “… for sign placement… at least one sign placement road segment from the geographic database… the at least one sign placement road segment to the plurality of trip road segments…” this is a general linking of the claim to a technological area of road segments and sign placement.
“while the claims recites: “… database… using a processor…” and “… circuitry…” mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea is not a practical application.
While the claim recites: “… receiving probe data for a geographic area, the probe data collected by one or more sensors…” this is mere data gathering and mere data gathering is not a practical application. See MPEP 2106.05(g).
While the claim recites: “Identifying, based on the received probe data, a plurality of trips within the geographic area” the identifying is the identified abstract idea of a mental process. MPEP 2106.05(g) states that an example of mere data gathering includes “determining the level of biomarker in blood… assessing or measuring data derived from an ultrasound scan, to be used…” is mere data gathering. Identifying trips from received probe data is analogous to assessing data derived from an ultrasound scan (probe). Therefore this element is insignificant extra-solution activity.
While the claim recites “… wherein the plurality of trips includes destinations…” this is merely descriptive.
While the claim recites “map matching the plurality of trips to a plurality of road segments from a geographic database” the identified abstract idea of “matching” is a mental process. This is merely the matching of road segments of a trip to a map and such activity is easily performed in the human mind may be considered well known extra-solution activity.
While he claim recites: “Performing… a comparison of the at least one sign placement road segment to the plurality of trip road segments…” the identified abstract idea of “comparison” is a mental process and is merely linked to the technology of sign placement and road segments. 
While the claim recites: “Outputting one or more destinations from the plurality of tips based on the comparison of the at least one sign placement road segment to the plurality of trip road 
While the claim recites “and selecting the geographic location for sign placement based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” this is tantamount to a judgement or opinion based on an evaluation. The selection is merely the identification of a preference from among available options. The limitation is not practically applied because it does not require more than merely a mental choiceThis limitation does not actually require the placement of a sign at that location.

Under STEP 2B; as outlined above the additional elements in the claim include the newly amended “sending” step; however, the limitation is recited at a high degree of generality and does not contain any unconventional or otherwise more than what is well-understood, routine, conventional activity in the field because sending a message that contains generated data is common. 

Therefore under STEP 2B there is not an inventive concept.

Claim 30.
Step 1: Yes, the claim recites an apparatus.
Step 2A – Prong 1: Yes, the claim recites a “location is calculated from a comparison of at least one sign placement road segment to a plurality of trip road segments from a plurality of trips including the trip of the mobile device” and “calculate a fractional frequency for the plurality of trips based on the 

Step 2A – Prong 1: No. The claim recites the additional elements of “an apparatus comprising: position circuitry configured to determine a trip including a plurality of geographic positions of a mobile device; a geographic database configured to store at least one sign placement location where the at least one sign placement location is calculated” and “a display configured to present information associated with a destination from the set of destinations for the at least one sign placement location” which are computer components; however, the claim is not directed towards improving the computer and the computer elements are invoked merely as a means of performing the abstract calculations.

The display is configured merely to “present information associated with” the calculated data and therefore the display does not represent additional elements which rely on  or use the judicial exception in a manner that imposes a meaningful limitation. 

While the computer elements are recited in the context of geographic location and sign placements this merely provides a context and therefore merely generally links the abstract idea to a technological field.

Therefore there is no practical application recited.



Therefore claim 30 is not eligible under 35 USC 101.

Claim 3 is merely part of data gathering
Claim 4 merely describes data
Claim 5 is a mathematical calculation
Claim 6 is a mathematical calculation
Claim 7 is merely descriptive
Claim 8 is a mathematical equation
Claim 9 is merely data gathering and additional mental processes
Claim 10 is merely data gathering and additional mental processes.
Claim 22 is merely part of data gathering
Claim 23 merely describes data
Claim 24 is a mathematical calculation
Claim 25 is a mathematical calculation
Claim 26 is a mathematical calculation
Claim 27 is merely descriptive
Claim 28 is a mathematical calculation
Claim 29 is additional mental process
Claim 31 is descriptive of data


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 3 – 7, 9, 10, 21 – 27, 29  are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi_2013 (8,509,820) in view of Rossio_2011 (2011/0055224) in view of McDonald_2006 (2006/0053110) in view of Scofield_2011 (8,073,460) in view of Gilliam_2014 (US 8,666,989).

Claim 1. Aoyagi_2013 teaches “A method for calculating a geographic location for sign placement (abstract: “in a location identifying method… calculating… to identify an installation location where high advertising effectiveness can be achieved… identify an installation location of an advertisement or billboard where high advertising effectiveness can be achieved…” Fig. 2; Fig. 11) the method comprising: Receiving probe data collected by one or more sensors (Fig. 1 block 601: “sensor unit”; col 4 lines 54 – 60: “… the social sensor units 601 is a server device collecting data including position information of the mobile communication terminal…”)

Identifying, based on the received probe data, a plurality of  [moving directions] within  the geographic area (Fig. 9; col 6 lines 20 – 45: “… the direction of the user means a direction to which the user having the mobile communication terminal 20 will move (the moving direction of the mobile communication terminal 20) (see the arrows of FIG. 9). The map matching the plurality of [moving directions] (col 6 lines 20 – 45: “… moving directions… geographical rotation format, to which the user faces… geographical rotation format is a format that indicates a direction to which the user faces… above a map in which the position of a user is shown…”) to a plurality of  [moving direction][side face]segments (col 8 lines 35 – 50: “… buildings that exist in an area (location)… the location identifying module 103 divides a side face… of a building… the number of crosses of the side face of the side face ID 3 with a sight…” note: the side face of the building is “crossed” by a plurality of users with respective moving directions; Fig 8, Fig 9, Fig, 11) from a  database  (col 6 lines 65 – col 7 line 5: “… the building information is preliminarily-stored information of the shapes of buildings (buildings and houses, for example that exist in a map, and is stored in a building information DB…”); identifying at least one sign placement  [side face] segment (abstract: “… identify an installation location of an advertisement or a billboard where high advertising effectiveness can be achieved…”) from the database (col 6 lines 65 – col 7 line 5: “… the building information is preliminarily-stored information of the shapes of buildings (buildings and houses, for example that exist in a map, and is stored in a building information DB…”); performing, using a processor (fig. 3), a comparison of the at least one sign placement [side face] segment to the plurality of [moving direction] [side face] segments (Fig. 1 block 604; Fig. 11); and selecting the geographic location for sign placement based on the comparison of the at least one sign placement road segment to the plurality of trip road segments (abstract: “… identify an installation location of an advertisement or a billboard were high advertising effectiveness can be achieved”; col 11: “… the location identifying device 1 is used as a device for 

Aoyagi_2013; does not explicitly teach moving direction are “trips” nor “trips” within the geographic area “wherein the plurality of trips include destinations” nor a plurality of “trip road segments” nor a “geographic” database nor “road segment” nor “trip” nor “road segment” nor “and outputting one or more destinations from the plurality of trips based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” nor “defining a bounding box for a predetermined geographic area having a set of destinations” nor “a plurality of trips that end within the bounding box for the predetermined geographic area” nor “sending a sign placement message including the selected geographic location for sign placement to an external device.”

Rossio_2011; however, does teach a “geographic database” (abstract: “a method of collecting data from a geographic database… a feature visible from a road segment is identified…”; Fig. 3: “geographic database”

Aoyagi_2013 and Rossio_2011 are analogous art because they are from the same field of endeavor called features visible from roads. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Scofield_2011 and Rossio_2011. The rationale for doing so would have been that Schofield_2011 teaches to consider feature visibility of people moving in a direction and also teaches to correct or adjust the line of sight of people in a moving direction (Fig 2: “sight estimation module”; col 2 lines 35 – 65). Rossio_2011 teaches to identify feature visibility from a road segment (Fig. Scofield_2011 and Rossio_2011 for the benefit of improving/correcting the determination/estimation of sight based on direction information (Scofiled_2011: Fig 2 block 102: sight estimation; figure 10, col 2 lines 35 – 65) to obtain the invention as specified in the claims.

Aoyagi_2013 and Rossio_2011 does not explicitly teach moving direction are “trips” nor “trips” within the geographic area “wherein the plurality of trips include destinations” nor a plurality of “trip road segments” nor “road segment” nor “trip” nor “road segment” nor “and outputting one or more destinations from the plurality of trips based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” nor “defining a bounding box for a predetermined geographic area having a set of destinations” nor “a plurality of trips that end within the bounding box for the predetermined geographic area” nor “sending a sign placement message including the selected geographic location for sign placement to an external device.”

McDonald_2006; however, teaches “trips” (Figure 4A: “trips”; Figure 4B: “trips”; par 12: “… a path, defines a trip taken…”) within the geographic area (Figure 2; par 62: “… specified road segments within the geographic region…”; par 8: “TAZ” transportation area zone… a geographic area) “wherein the plurality of trips include destinations” (Figure 3A, 3B, 3C, Figure 5; par 12: “0-D pair” is an origin-destination pair; par 20: “O-D matrix”; ) and a plurality of “trip road segments” and “road segment” and “trip” and “road segment” (Figure 5; par 60: “… traverse road segments…” par 9: “road segment”) and “defining a bounding [region] for a predetermined geographic area having a set of destinations” and “a plurality of trips that end within the bounding (par 46: “… the geographic boundaries of these models usually encompass the metropolitan 

Aoyagi_2013 and Rossio_2011 and McDonald_2006 are analogous art because they are from the same field of endeavor called features visible from roads. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Aoyagi_2013 and McDonald_2006. The rationale for doing so would have been that Aoyagi_2013 teaches users/people moving in a direction from location to location and to tabulate the sight of potential sign placement as users/people pass by. McDonald_2006 teaches that moving in a direction from location to location is a trip from an origin to a destination and that this occurs along road segments and to tabulate the number of people that travel along road segments in order to measure advertising exposure (par 3 – 5). Therefore it would have been obvious to combine Aoyagi_2013 and McDonald_2006 for the benefit of measuring exposure of the adverting sign placement on buildings which are adjacent to roads to obtain the invention as specified in the claims.


Aoyagi_2013 and Rossio_2011 and McDonald_2006 does not explicitly teach “identifying one or more selected destinations from the plurality of trips based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” nor bounding “box” nor “sending a sign placement message including the selected geographic location for sign placement to an external device.”

Scofiled_2011 makes the limitation of “identifying one or more selected destinations from the plurality of trips” obvious in view of at least Fig. 3; Fig 4B: “… Raves and Rags You’re heading there now…”; Fig. 7; col 2 lines 20 – 30: “… store or other destination that the mobile device user may visit. The system may then send advertisements, coupons, or other commercial communication to the user’s mobile device or to another electronic display device, such as to offer a discount or other shopping benefit to the mobile device user if she visits the predicted destination…”. The above quotations clearly teaches to identify a destination of the trip and to output at least that destination to an external device. For example, Figure 4B clearly illustrates the outputting/identification of a destination (i.e., “Raves and Rags”). Schofiled_2011 also makes obvious to do this based “based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” at least in Figure 3 which teaches to determine one or more destinations for a user of a mobile device based on locations visited by the device user (block 300) and then to communicate advertising content to one or more public display devices (block 350) which one of ordinary skill in the art would have understood to be located/placed along a road segment. Indeed Schfield_2011 explicitly teaches that “an electronic billboard or sign along a street, road or highway, such as along a road to a particular location (e.g., store, vender, restaurant, entertainment venue, sports, venue, tourist venue, et.c) may be configured to receive and display advertising content directed to a particular mobile device user traveling along the road” (col 9 lines 28 – 35). By explicitly teaching that an electronic billboard is placement is along a road segment and that an advertisement is to be directed towards a billboard which corresponds to a road segment being traveled by a particular person that is traveling to a particular destination it is obvious to one of ordinary skill in 

Additionally Scofiled_2011 makes obvious “sending a sign placement message including the selected geographic location for sign placement to an external device” at least in Figure 3 which teaches to determine one or more destinations for a user of a mobile device based on locations visited by the device user (block 300) and then to communicate advertising content to one or more public display devices (block 350) which one of ordinary skill in the art would have understood to be located/placed along a road segment and in FIG. 8 which illustrates a computer system with a network interface for controlling the system. It would have been obvious to one of ordinary skill in the art to send a message that includes the selected geographic location for a sign placement in order to control the placement of the advertisement to the targeted public display at the location where the user is traveling. 


Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 are analogous art because they are from the same field of endeavor called locations while traveling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Aoyagi_2013 and Scofiled_2011. The rationale for doing so would have been that Aoyagi_2013 teaches to identify locations for advertisements and Schfiled_2011 teaches to predict the next destination and output messages to advertisement locations. Therefore it would have been obvious to combine Aoyagi_2013 and Scofiled_2011 for the benefit of using the selected advertising locations taught by Aoyagi_2013 in order to present advertisements related to the destinations people are going to as taught by Scofiled_2011 to obtain the invention as specified in the claims.

Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 does not explicitly teach bounding “box.”

Gilliam_2014; however, teaches bounding box (FIG. 5 block 5040; col 6 lines 34 – 52: “… an embodiment of an ad serving system that stores and serves local ads as discussed herein… such as a mobile phone, smartphone, tablet, laptop, netbook, or other portable computing device… precise geographic location… the ads server may draw a bounding region 7070 around the requested or identified location. This bounding region may be… a bounding region may be a bounding box having sides measured in miles or kilometers or fractions thereof…”; col 7 “bounding box”).

Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 are analogous art because they are from the same field of endeavor called location identification. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Scofiled_2011 and Gilliam_2014. The rationale for doing so would have been that Scofiled_2011 teaches to have a bounding region and Gilliam_2014 teaches that a bounding region can be a box.
Therefore it would have been obvious to combine Scofiled_2011 and Gilliam_2014 for the benefit of having a simple rectangular polygon as a bounding region to obtain the invention as specified in the claims.


Claim 21. The limitations of claim 21 are similar to those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Aoyagi_2013 also teaches “an apparatus for calculating” and “a controller” (Figure 1, 2, 3).


Claims 22. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 teaches the limitations of claim 21, 30 as outlined above. McDonald_2006 teaches “wherein an origin-destination matrix matches the at least oneroad segment to destinations” (Figure 5 illustrates multiple origin-destination pairs with a common link.) Aoyagi_2013 teaches a common link (fig 9) and teaches to match at least one sign placement according to estimated sight (Fig. 10, 11) along a common link such as the one illustrated in fig 9.

Claim 3. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claim 1 as outlined above. McDonald_2006 teaches “wherein the one or more destinations include a plurality of destinations, and outputting the plurality of destinations from the plurality of trips comprises: generating an an origin-destination matrix matches the at least oneroad segment to destinations” (Figure 5 illustrates multiple origin-destination pairs with a common link.) Aoyagi_2013 teaches a common link (fig 9) and teaches to match at least one sign placement according to estimated sight (Fig. 10, 11) along a common link such as the one illustrated in fig 9.

Claims 4 and 23. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claims 1 and 21 as outlined above. McDonald_2006 teaches “wherein the origin-destination matrix includes a plurality of sign placement road segments including the at least one sign placement road segment” (Figure 5).

Claims 5, 24. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claim 1, 21 as outlined above. McDonald_2006 teaches “further comprising: determining a fractional frequency of the plurality of trips based on the comparison of the at least one sign placement road segment to the plurality of trip road segments” (Figure 5) Aoyagi_2013 teaches “and selecting the geographic location for sign placement based on the fractional frequency” (Figure 11).

Claims 6, 26. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claim 1, 21 as outlined above. McDonald_2006 teaches “further comprising: calculating an influence value for the at least one sign placement road segment” (par 16: reach; par 17: exposure impressions; par 18: reach; Fig 6 reach curve, Fig 5; par 112: “… O-D matrix and path data… estimates of total reach for each outdoor inventory location are obtained…”).

Claims 7, 27. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claims 1, 26 as outlined above. McDonald_2006 teaches “wherein the influence value depends on travel time (par 73: “… cost of traveling along a road segment (in distance and/or time…”)
and the one or more destinations, and the fractional frequency (Figure 5). Aoyagi_2013; however makes obvious a dependence on “respective distance between the at least one sign placement road segment” (col 2 lines 45 – 55: “in the sight estimate step, it is preferable to correct the signt based on the attributes information of the users. The sight may vary depending on ages… through the narrowing of the sight angle for old people…” this teaches that influence of sign placement intended for old people depends on the distance from the road segment that old people are traveling on).

Claim 9. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claim 1 as outlined above. Aoyagi_2013 teaches “wherein the at least one sign placement road segment comprises a plurality of sign placement road segments (figure 9 which illustrates a plurality of viewing frustums along the road/path between buildings), Scofiled_2011 teaches “the method further comprising: receiving an input indicative of a destination based on the comparison of the plurality of sign placement road segment to the plurality of trip road segments” (Fig. 3, 5, 7).

Claim 10. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claim 1 as outlined above. Scofiled_2011 teaches “further comprising: receiving an input indicative of a sign placement location; and selecting a destination based on the comparison of the plurality of sign placement road segment to the plurality of trip road segments” (Fig 6).

Claim 25. Aoyagi_2013 and Rossio_2011 and McDonald_2006 and Scofiled_2011 and Gilliam_2014 teaches the limitations of claim 24 as outlined above. McDonald_2006 teaches “Wherein the controller is configured to select the geographic location for sign placement based on the fractional frequency (Figure 5).


Allowable Subject Matter
Claims 8, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.

Claim 30 recites “a controller is configured to calculate a fractional frequency for the plurality of trips based on the comparison of the at least one sign placement road segment to the plurality of trips and calculate an influence value for the at least one sign placement road segment, wherein the influence value depends on travel time, respective distance between the at least one sign placement road segment and destinations, and the fractional frequency” which is not taught by the art of record.

Claim 31 is found to contain allowable subject matter due to its dependence from claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2127